Citation Nr: 1819958	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 620A	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) from the RO.

The issues of entitlement to service connection for bowel incontinence and lower extremity neuropathy, and entitlement to an increased rating for right ear hearing loss, have been raised by the record in a July 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been competently and credibly diagnosed with left ear hearing loss, suffered exposure to acoustic trauma, and the medical evidence of record indicates that his hearing loss was caused or aggravated by his active duty service.

2.  The Veteran has been diagnosed with arthritis of the lumbar spine, suffered a back injury during active duty, and has competently and credibly shown continuity of symptoms.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).
2.  The criteria to establish entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for left ear hearing loss

The Veteran seeks service connection for left ear hearing loss.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has left ear hearing loss, and suffered from acoustic trauma during active duty service; this satisfies the first two service connection elements.  See Shedden, 381 F.3d at 1167.

Regarding the final element of causation, the Board observes that as an organic disease of the nervous system, the Veteran's diagnosis of left ear sensorineural hearing loss allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.309; Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Affording the Veteran the benefit of the doubt, his competent and credible statements, augmented by his submitted treatment records, adequately establish causation in this case; thus, the criteria to establish service connection for left ear hearing loss are met.  See Shedden, 381 F.3d at 1167; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for a lumbar spine disability

The Veteran seeks service connection for a lumbar spine disability.  He has arthritis, and he suffered a back injury during active duty service; this satisfies the first two service connection elements.  Regarding the final element of causation, the Board observes that the Veteran's diagnosis of arthritis allows him to potentially establish a nexus based on demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Affording him the benefit of the doubt, his competent and credible testimony, augmented by his submitted treatment records, adequately establishes causation in this case; thus, the criteria to establish service connection for a lumbar spine disability are met.  Shedden, 381 F.3d at 1167; Walker, 708 F.3d at 1335; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for a lumbar spine disability is granted.


REMAND

The Board observes that the Veteran has not been afforded a VA examination of his skin disability.  As the evidence of record indicates that his current disability may have been caused by his active duty service, to include significant sun exposure or herbicides, the Board finds that he should be provided with a VA examination to determine the nature and etiology of his claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claim remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin disability present. 

For any identified disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the claimed condition was caused by, or otherwise related to, the Veteran's active duty service.  A clear and complete rationale should be provided for any opinion expressed.

3.  Then, re-adjudicate the claim remaining on appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case (SSOC) and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


